    1
      Benjamin Wright, State Bar No. (027003)
    2 Shawn A. McCabe, State Bar No. (032402)
      Wright Law Offices
    3 2999 N. 44th St., Ste. 600

    4 Phoenix, AZ 85018
      602-344-9695
    5 480-717-3380 (fax)
      shawn@azbklawyer.com
    6 Attorneys for Debtor

    7
                                UNITED STATES BANKRUPTCY COURT
    8
                                     FOR THE DISTRICT OF ARIZONA
    9
         In re                                          Chapter 11
   10
         DESERT VALLEY STEAM                            Case No. 2:20-bk-00570-BKM
   11
         CARPET CLEANING, LLC                           REPLY TO ATLAS’ RESPONSE TO
   12                                                   DEBTOR’S OBJECTION TO ATLAS
                         Debtor.                        RESIDENTIAL, LLC’s PROOF OF CLAIM 7-
   13                                                   1
   14
                 Desert Valley Steam Carpet Cleaning LLC (“Debtor”) hereby submits its Reply to Atlas
   15

   16 Residential’s Response to Debtor’s Objection to Atlas Residential, LLC’s Proof of Claim 3-4 and

   17 7-1 (“Atlas’ Response”).

   18      I.       The Adversary Proceeding and Administrative Expense Application
   19
                 Throughout Atlas’ Response, they take time to argue that some of the issues overlap with
   20
        the pending resolution of the Administrative Application and Adversary Proceeding. Although
   21
        there many overlapping issues in this case, the Court need not wait to resolve all the issue at a trial
   22
        that will in all likelihood take place sometime in 2022. This is especially true areas of simple
   23

   24 contract interpretation or issues that don’t require extended discovery.

   25      II.      The Deed of Trust

   26            “A general principle of contract law is that when parties bind themselves by a lawful
   27
        contract, the terms of which are clear and unambiguous, a court must give effect to the contract as

        written.” Grosvenor Holdings, LC v. Figueroa, 218 P.3d 1045, 222 Ariz. 588 (Ct. App. 2009)


                                                       -1-
Case 2:20-bk-00570-BKM          Doc 235 Filed 04/16/21 Entered 04/16/21 22:33:31                  Desc
                                 Main Document    Page 1 of 6
    1
        quoting Grubb & Ellis Mgmt. Serv., Inc. v. 407417 B.C., L.L.C., 213 Ariz. 83, ¶ 12, 138 P.3d 1210,
    2
        1213 (App.2006). “Where the intent of the parties is expressed in clear and unambiguous language,
    3

    4 there is no need or room for construction or interpretation and a court may not resort thereto.” Id.

    5 at 1050, quoting Mining Inv. Group, L.L.C. v. Roberts, 217 Ariz. 635, ¶ 16, 177 P.3d 1207, 1211

    6 (App.2008), quoting Goodman v. Newzona Inv. Co., 101 Ariz. 470, 472, 421 P.2d 318, 320 (1966).

    7
                  Atlas argues that Debtor has no evidence to support the contention that KS Bank intended
    8
        the Deed of Trust to have a maximum lien on the Property for $275,000.00. However, Debtor does
    9
        not need any extrinsic evidence of their contention. The basic and foundational principles of
   10
        contract law cited above make clear that the parties to a contract are bound by the clear and
   11

   12 unambiguous language of the contract agreed to. Here, the Deed of Trust is clear and unambiguous

   13 when it states, “MAXIMUM LIEN. The lien of this Deed of Trust shall not exceed at any one time

   14 $275,000.00.” This is the very first line of the Deed of Trust, which KS Bank drafted. This is not

   15
        some cluttered or nebulous conceptual language. Under the weight of Arizona law on contractual
   16
        interpretation the parties are bound this contractual language, there is no room for court
   17
        construction or interpretation. This issue does not require an evidentiary hearing to make a
   18

   19 determination. Nor does it require depositions or Rule 2004 examinations of KS Bank, as Atlas

   20 suggests.

   21             This issue is simply another instance of Atlas trying stymie Debtor’s reorganization
   22 attempts through extrapolated and unnecessary litigation. Debtor simply mentioned the Kansas

   23
        Statute to demonstrate that the concept of a maximum lien of a deed of trust was extremely familiar
   24
        territory to the party who drafted the contract.
   25
           III.      The Insurance Proceeds
   26

   27             Atlas argues they had a third option on how to use the Insurance Proceeds. Atlas argues

        the Deed of Trust allows them to apply the Insurance Proceeds to a third party under a contract for



                                                       -2-
Case 2:20-bk-00570-BKM          Doc 235 Filed 04/16/21 Entered 04/16/21 22:33:31               Desc
                                 Main Document    Page 2 of 6
    1
        repair of the Property. Atlas further alleges they engaged in such a contract with Atlas General
    2
        Contracting LLC. Atlas has never produced proof that they ever paid Atlas General for any repairs
    3

    4 of the Property and the documents disclosed reflect that they paid many unlicensed individuals

    5 directly for repairs performed (the subject of the Adversary and Administrative Claim). Debtor

    6 does not address Atlas’ argument here because it is irrelevant to a determination of Atlas’ secured

    7
        claims. At this point, the Property and Insurance Proceeds are property of the bankruptcy estate
    8
        and Atlas cannot control how they are spent. Atlas can only assert a claim that their debt is secured
    9
        by the insurance proceeds. As stated by Debtor in their Objection, Atlas’ only interest in the
   10
        Insurance Proceeds at this point in time, is that they be applied to the amount secured by the Deed
   11

   12 of Trust.

   13      IV.      The Judgment Lien Claim
   14               a. Invalid Transfers
   15
                 Debtor believes all of the transfers made in November and December 2016 were legally
   16
        invalid due to defect of the Property’s description. Specifically, the transfers only listed “Lots 2
   17
        and 4” while the Property is comprised and legally identified as “Lots 1, 2, 3, and 4.” Accordingly,
   18

   19 the Property always remained vested in the Debtor and it was never possible for the Judgment Lien

   20 Claim to attach.

   21               b. Victor Granado to the Victor L. Granado Irrevocable Trust
   22            Atlas argues the Property transfer from Victor Granado to the Victor L. Granado
   23
        Irrevocable Trust is invalid under A.R.S. Section 33-401 because it was not notarized by the
   24
        grantor Victor Granado. However, the document in question was in fact was notarized as to Victor
   25
        Granado and Jamie Granado. The notary signature section of the Transfer is somewhat confusing
   26

   27 in that there appear to be two separate signature verification paragraphs for the notary to sign. The
        first, for Victor Granado, is missing a signature line for a notary to even sign. Although the section



                                                       -3-
Case 2:20-bk-00570-BKM         Doc 235 Filed 04/16/21 Entered 04/16/21 22:33:31                  Desc
                                Main Document    Page 3 of 6
    1
        is missing the date of signing, it does contain Victor’s name and the notary’s certification
    2
        expiration date.
    3

    4             The second paragraph below, for Jaimie Granado’s signature, is fully filled out and

    5 notarized. The notary took down Victor Granado’s identification and signature, logging his

    6 signature of the Transfer in her logbook. On these grounds, Debtor argues that the Transfer is

    7
        notarized for purposes of Section 33-401. The opinions and circumstantial evidence presented by
    8
        Atlas do not invalidate the Transfer by operation of law. Debtor stands by their argument that all
    9
        relevant transfers comply with Section 33-401 and the Judgement Lien Claim did not attach.
   10
        Debtor stands by their assertion that Atlas must take some action to invalidate a transfer before the
   11

   12 Judgment Lien Claim would attach to the Property. Atlas cannot simply use a proof of claim filing

   13 to accomplish this and attached a lien where it did not otherwise attach before, particularly where

   14 the end result is that a portion of the Property is no longer property of the Debtor’s bankruptcy

   15
        estate.
   16
                     c. November 2, 2016 Transfer
   17
                  Alternatively, Debtor points out that the November 2, 2016, transfer in which Debtor
   18

   19 purportedly transferred Lots 2 and 4 of the Property to Juanita Granado, may not have legal

   20 transferred title to her. Specifically, the name “Vincent” Granado is originally written as the party

   21 to whom the interest is being quit claimed to. However, “Vincent” has a line through it as if to
   22 strike the name out, and “Juanita” is written below. Debtor would argue that either no actual

   23
        transfer occurred due to this discrepancy, Lots 2 and 4 were transferred to Vincent Granado, or the
   24
        Property was transferred to both Juanita and Vincent Granado. If the lots were transferred to
   25
        Vincent, then he still holds valid title to Lots 2 and 4. If the lots were transferred to both Juanita
   26

   27 and Vincent, then the subsequent December 9, 2016, transfer to Victor Granado was invalid.
        Finally, if no transfer occurred then Debtor was vested in the entirety of the Property the whole



                                                       -4-
Case 2:20-bk-00570-BKM          Doc 235 Filed 04/16/21 Entered 04/16/21 22:33:31                 Desc
                                 Main Document    Page 4 of 6
    1
        time. Either way, the Judgment Lien Claim would never have attached.
    2
        RESPECTFULLY SUBMITTED this 16th day of April, 2021
    3

    4                                                     Wright Law Offices, PLC
                                                          By: /s/ Shawn A. McCabe (#032402)
    5                                                     Shawn A. McCabe
                                                          Attorneys for Debtor
    6 E-FILED this 16th day of April, 2021 with
      the U.S. Bankruptcy Court. Copies
    7
      served via ECF notice, email and or U.S.
    8 Mail on the following parties:

    9 Patty Chan
      Office of U.S. Trustee
   10 230 North First Ave., Suite 204
      Phoenix, AZ 85003-1706
   11
      Email: ustpregion14.px.ecf@usdoj.gov
   12 Email: Patty.Chan@usdoj.gov

   13 Cynthia L. Johnson
      Law Offices of Cynthia L. Johnson
   14 11640 East Caron Street

   15 Scottsdale, AZ 85259
      Cynthia@jsk-law.com
   16 Attorneys for Alfonso Larriva

   17 Christopher Dylla
      Office of the Attorney General
   18 2005 North Central Avenue

   19 Phoenix, AZ 85004-1592
      Christopher.dylla@azag.gov
   20 Attorneys for Arizona Department of Revenue

   21 Patrick R. Barrowclough
      Atkinson, Hamill & Barrowclough, P.C.
   22 3550 N. Central Avenue, Suite 1150

   23 Phoenix, AZ 85012
      pbarrowclough@ahblawfirm.com
   24 Attorneys for Atlas Residential, LLC

   25 Lane & Nach, P.C.
      Attn: Adam B. Nach
   26 2001 East Campbell A venue, Suite 103

   27 Phoenix, AZ 85016
      Creditor

        Stanley J. Kartchner


                                                   -5-
Case 2:20-bk-00570-BKM         Doc 235 Filed 04/16/21 Entered 04/16/21 22:33:31        Desc
                                Main Document    Page 5 of 6
    1
      c/o Lane & Nach, P.C.
    2 Attn: Adam B. Nach
      2001 East Campbell A venue, Suite 103
    3 Phoenix, AZ 85016

    4 Chapter 7 Trustee

    5 KEERY MCCUE, PLLC
      6803 E Main Street
    6 Suite 1116
      Scottsdale, AZ 85251
    7
      pfk@keerymccue.com
    8 Creditor

    9 All parties listed on the attached master mailing list
      who are not listed above.
   10
      By: /s/ Rebecca Casteel
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21
   22

   23

   24

   25

   26

   27




                                                     -6-
Case 2:20-bk-00570-BKM        Doc 235 Filed 04/16/21 Entered 04/16/21 22:33:31   Desc
                               Main Document    Page 6 of 6
